 Case 3:19-cv-01467-HES-PDB Document 1 Filed 12/20/19 Page 1 of 11 PageID 1



                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF FLORIDA
                            JACKSONVILLE DIVISION

LARRY RONK,

       Plaintiff,

vs.                                            CIVIL ACTION NO.

CTIPATH, LLC, a Limited Liability
Company and JEA

      Defendant.
_________________________________/

                    COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff, LARRY RONK (“Plaintiff” or “Ronk”), through undersigned counsel, files this

Complaint and Demand for Jury Trial against Defendants, CTIPATH, LLC, a Limited Liability

Company and JEA, (collectively “Defendants”) and states as follows:

                                     INTRODUCTION

       1.      This is an age discrimination action brought pursuant the Age Discrimination in

 Employment Act, 29 U.S.C. § 621, et. seq. (“ADEA”) as well as Fla. Stat. 760 et. seq. (the

 “FCRA”), by Larry Ronk, a 72-year-old software engineer, who was discriminated against by

 Defendants for no reason other than his age. Ronk is seeking all legal and equitable relief

 available under the ADEA and the FCRA.

                               NATURE OF THE ACTION

       2.      Mr. Ronk is pursuing claims for unlawful age discrimination. Mr. Ronk was

hired as an Application Consultant Developer by CTIPath, LLC, working from home here in

Florida. Mr. Ronk worked remotely without incident for three (3) weeks for the company until

he attended a team meeting at JEA’s primary place of business located in Jacksonville. Two

days after the meeting, Mr. Ronk received an email from CTIPath’s COO, Alan Knox,

                                              1
 Case 3:19-cv-01467-HES-PDB Document 1 Filed 12/20/19 Page 2 of 11 PageID 2


requesting that he call him. Mr. Knox, who was not present at the meeting, informed Mr. Ronk

that he received feedback from a team member at JEA and they felt that “he was not a good fit

culturally.” Mr. Knox then terminated Mr. Ronk’s employment during that conversation. At 70

years old (at the time), Mr. Ronk observed he was at least 30 years older than any other member

of the team. Based upon information and belief, Mr. Ronk was terminated because of his age.

        3.        Mr. Ronk seeks: (i) back pay and front pay (where reinstatement is not feasible);

(ii) compensatory damages in whatever amount he is found to be entitled; (iii) liquidated

damages in whatever amount he is found to be entitled; (iv) an award of interest, costs and

reasonable attorney’s fees and expert witness fees; (v) punitive damages; (vi) equitable relief;

(vii) declaratory relief; (viii) pre-judgment and post-judgment interest (where allowable); and

(ix) a jury trial on all issues so triable.

                               JURISDICTION - PARTIES - VENUE

        4.      This Court has federal-question jurisdiction pursuant 28 U.S.C. §1331. The Court

has jurisdiction to grant declaratory relief and further relief pursuant to 28 U.S.C. §§ 2201 and

2202.

        5.      Venue in this Court is proper, as the acts and omissions alleged in this Complaint

took place in this judicial district, and Defendants regularly conduct business in this judicial

district.

        6.      At all times material to this action, Plaintiff was a resident of Nassau County,

Florida.

        7.        At all times material, Plaintiff was 70 years old, and is now 72 years old.

        8.        At all times material, Plaintiff was protected by the ADEA because he is over

forty years of age.

        9.        At all times material, Plaintiff was protected by the FCRA by virtue of his age.


                                                   2
 Case 3:19-cv-01467-HES-PDB Document 1 Filed 12/20/19 Page 3 of 11 PageID 3


         10.    At all times material, Plaintiff was and is an individual protected by the ADEA.

         11.    At all times material, Plaintiff was and is an individual protected by the FCRA.

         12.    At all times material to this action, CTIPath, LLC, was, and continues to be, a

Limited Liability Company, with its headquarters in North Carolina, doing business in Florida.

CTIPath, LLC, can be served with process upon its registered agent, Ronald Alan Knox, at 8480

Honeycutt Road, Suite 200, Raleigh, NC 27615.

         13.    At all times material, CTIPath, LLC, regularly and continuously engaged in

business in the State of Florida.

         14.    Further, CTIPath, LLC, negotiated an employment contract with Plaintiff while

Mr. Ronk resided in the state of Florida, and Mr. Ronk was to perform services remotely in the

state of Florida, and was to work directly for JEA through CTIPath, LLC, in Florida.

         15.     At all times material to this action, JEA was, and continues to be, a community

owned company engaged in and doing business in the State of Florida.

         16.    On information and belief CTIPath, LLC and JEA acted in all respects material

to this action as the agent of the other, carried out a joint scheme, business plan or policy in

material respects hereto, and the acts of CTIPath, LLC and JEA are legally attributable to each

other.

         17.    The unlawful acts alleged in this Complaint were committed by Defendants’

and/or Defendants’ officers, agents, employees, or representatives, while actively engaged in the

management of Defendatns’ business or affairs and with the authorization of the Defendants.

         18.    At all times material to this action Defendants directly or indirectly, controlled

and directed the day to day employment of Plaintiff, including: (i) timekeeping; (ii) payroll; (iii)

disciplinary actions; (iv) employment policies and procedures; (v) scheduling and hours; (vi)

terms of compensation; and (vii) working conditions.


                                                 3
 Case 3:19-cv-01467-HES-PDB Document 1 Filed 12/20/19 Page 4 of 11 PageID 4


        19.    Defendants clearly operate as one entity despite separate corporate forms.

        20.    The Defendants agreed to allocate responsibility for, or otherwise codetermined

key terms and conditions of the Claimant’s work and jointly administered training, job duties,

and job assignment in Jacksonville, Florida.

        21.    It is clear that Defendants fulfilled their obligations pursuant to the joint service

contracts as one common business enterprise with a common business purpose of providing

electric utility services to the people of Jacksonville Florida.

        22.    The entities combined influence over the terms and conditions of the Plaintiff’s

employment renders the Claimant an employee of all the Defendants.

        23.     Defendants jointly employed Plaintiff.

        24.     At all times material, Defendants were an “employer” as contemplated by the

ADEA.

        25.     At all times material, Defendants were an “employer” as contemplated by the

FCRA.

        26.      Defendants do business in this judicial district and the majority of the acts

complained of took place in this judicial district.

                      SATISFACTION OF CONDITIONS PRECEDENT

        27.    Plaintiff has exhausted his administrative remedies by filing a charge of

discrimination with the Equal Employment Opportunity Commission, which was dual filed with

the Florida Commission on Human Rights.

         28.     On September 26, 2019, the EEOC issued Plaintiff two separate Dismissals and

 Notices of Right to Sue, one against CTIPath, LLC and the other against JEA with regard to

 this matter. Copies of the Right to Sue letters are attached as Exhibit A.

         29.     Plaintiff files this complaint within the applicable statute of limitations.


                                                   4
Case 3:19-cv-01467-HES-PDB Document 1 Filed 12/20/19 Page 5 of 11 PageID 5


        30.     Jurisdiction over this claim is appropriate pursuant to Fla. Stat. Chap. 760

(FCRA), because more than 180 days have passed since the filing of the charge, and the Court

has supplemental jurisdiction over Plaintiff’s pendant state court claims as they arise out of the

same facts as circumstances as the federal claims.

        31.     All conditions precedent to this action have been satisfied and/or waived.

                                GENERAL ALLEGATIONS

        32.     At all times relevant to this action, Defendant failed to comply with 29 U.S.C.

§§ 621 et seq. because it intentionally discriminated against Plaintiff based upon his age.

        33.     Defendants discriminated against Mr. Ronk on account of his age.

        34.     In May of 2017, Mr. Ronk applied for and was hired for the position of

Application Consultant Developer with CTIPath, LLC.

        35.     Plaintiff worked from home for Defendants without incident from May 22,

2017, until he had to report for a team meeting at the JEA location in Jacksonville.

        36.     On or about June 21, 2019, Plaintiff attended the meeting and immediately

noticed that he was the oldest participant in the room.

        37.     Plaintiff’s onsite meeting was meant to introduce him to the technical team and

to review the current projects and initiatives of the team. Since it was a review meeting, there

was no meaningful opportunity for Mr. Ronk to participate, nor was it expected that he

participate at the time.

        38.     Two days after the meeting, Plaintiff received an email from Alan Knox, COO

of CTIPath, LLC, asking that Plaintiff call him.

        39.     Plaintiff called Knox, as requested, only for Knox to tell him that JEA conveyed

to Knox that Plaintiff was “not a good fit culturally”.

        40.     Plaintiff’s employment was immediately terminated.


                                                5
Case 3:19-cv-01467-HES-PDB Document 1 Filed 12/20/19 Page 6 of 11 PageID 6


        41.    CTIPath, LLC, did not attempt to find alternative assignment for Mr. Ronk.

        42.    Defendants’ reasons for terminating Plaintiff were and are discriminatory.

        43.    Defendants’ subsequently stated reasons for terminating Plaintiff were

manufactured, post hoc, after Plaintiff engaged in activities protected under the ADEA and

FCRA.

        44.    Defendants’ termination of Plaintiff based on his age constitutes discrimination

in violation of the ADEA and the FCRA.

        45.    Defendants’ actions were willful as Defendants knew or had reason to know

that their actions violated federal and state law, yet Defendants acted wantonly or with reckless

disregard for the law.

        46.    Defendants are liable for the actions of its managers and/or agents taken within

the scope of their employment with Defendants and their related entities, including the decision

to terminate Plaintiff’s employment.

                                COUNT I
               AGE DISCRIMINATION IN VIOLATION OF THE ADEA

        47.    Plaintiff re-alleges paragraphs 1 through 46, as if fully set forth herein.

        48.    The ADEA makes it unlawful for an employer “to fail or refuse to hire or to

discharge any individual with respect to his compensation, terms, conditions, or privileges of

employment, because of such individual’s age. . . ” 29 U.S.C. § 623(a).

        49.    Plaintiff is and was an individual protected by the ADEA.

        50.    Plaintiff is over the age of 40.

        51.    Defendants were employers within the meaning of the ADEA.

        52.    Plaintiff was qualified for the position of Application Consultant Developer.




                                                  6
Case 3:19-cv-01467-HES-PDB Document 1 Filed 12/20/19 Page 7 of 11 PageID 7


         53.   Plaintiff was hired and started working from home for the Defendants, as an

Application Consultant Developer, for three full weeks before he had on onsite meeting with

his coworkers on the technical team at JEA.

         54.   Once Plaintiff was seen face to face, for the first time by JEA, he was

immediately perceived as old as opposed to the younger team members in the group.

         55.   Mr. Ronk observed that he was at least 30 years older than any other member of

the team.

         56.   Plaintiff was then informed through CTIPath, LLC, that JEA did not think Mr.

Ronk fit the company culture.

         57.   Based on JEA’s recommendation, CTIPath, LLC, fired Mr. Ronk.

         58.   CTIPath, LLC, did not attempt to find Mr. Ronk alternative work with the

company.

         59.   Plaintiff was terminated on account of his age.

         60.   On information and belief a lesser qualified, younger candidate was hired by the

Defendants to replace Plaintiff.

         61.   The subjection of Plaintiff to disparate treatment and adverse employment

actions by Defendants in whole or substantial part because of his age was a violation of the

ADEA, 29 U.S.C. § 623(a). See Munoz v. Oceanside Resorts, Inc., 223 F.3d 1340 (11th Cir.

2000).

         62.   Defendants had no legitimate, non-discriminatory reason for the decision to

terminate Plaintiff.

         63.   The age-discriminatory conduct of Defendants and their agents proximately,

directly, and foreseeably caused Plaintiff damages, including but not limited to lost wages and

benefits.


                                              7
Case 3:19-cv-01467-HES-PDB Document 1 Filed 12/20/19 Page 8 of 11 PageID 8


       64.     Defendants’ treatment of Plaintiff also caused him irreparable harm through the

violation of his rights against age discrimination, for which there is no adequate remedy at law.

       65.     Defendants’ age-discriminatory behavior towards Plaintiff was willful, entitling

him to liquidated damages.

       66.     Plaintiff has been made to suffer mental anguish and emotional distress, loss of

employment and future employment opportunities, and loss of wages and benefits, as the direct

and proximate result of Defendants’ violation of his civil rights as alleged herein. Plaintiff is

reasonably certain to continue to suffer these damages in the future.

       67.     Plaintiff is entitled to damages, including actual damages, compensatory

damages, liquidated damages, and to recover reasonable attorneys’ fees, litigation expenses

and costs.

                                           COUNT II

 UNLAWFUL DISCRIMINATION AND RETALIATION IN VIOLATION OF THE
                FLORIDA CIVIL RIGHTS ACT (AGE)

       68.     Plaintiff incorporates paragraphs 1-46 as if fully set forth herein.

       69.     The Florida Civil Rights Act makes it unlawful for an employer “to refuse to

hire any individual . . . or otherwise to discriminate against any individual with respect to

compensation, terms, conditions, or privileges of employment, because of such individual’s . . .

age.” Fla. Stat. 760.10.

       70.     Plaintiff was and is an individual protected by the provisions of the FCRA.

       71.     Plaintiff is over the age of 40.

       72.     Defendants were employers within the meaning of the FCRA.

       73.     Plaintiff was qualified for the position of Application Consultant Developer.




                                                  8
Case 3:19-cv-01467-HES-PDB Document 1 Filed 12/20/19 Page 9 of 11 PageID 9


       74.     Plaintiff was hired and started working from home for the Defendants, as an

Application Consultant Developer, for three full weeks before he had on onsite meeting with

his coworkers on the technical team at JEA.

       75.     Once Plaintiff was seen face to face, for the first time by JEA, he was

immediately perceived as old as opposed to the younger team members in the group.

       76.     Mr. Ronk observed that he was at least 30 years older than any other member of

the team.

       77.     Plaintiff was then informed through CTIPath, LLC, that JEA did not think Mr.

Ronk fit the company culture.

       78.     Based on JEA’s recommendation, CTIPath, LLC, fired Mr. Ronk.

       79.     CTIPath, LLC, did not attempt to find Mr. Ronk alternative work with the

company.

       80.     Plaintiff was terminated on account of his age.

       81.     On information and belief a lesser qualified, younger candidate was hired by the

Defendants to replace Plaintiff.

       82.     The subjection of Plaintiff to disparate treatment and adverse employment

actions by Defendants in whole or substantial part because of his age was a violation of the

FCRA. See Munoz v. Oceanside Resorts, Inc., 223 F.3d 1340 (11th Cir. 2000).

       83.     Defendants had no legitimate, non-discriminatory reason for the decision to

terminate Plaintiff.

       84.     The age-discriminatory conduct of Defendants and their agents proximately,

directly, and foreseeably caused Plaintiff damages, including but not limited to lost wages and

benefits.




                                              9
Case 3:19-cv-01467-HES-PDB Document 1 Filed 12/20/19 Page 10 of 11 PageID 10


        85.     Defendants’ treatment of Plaintiff also caused him irreparable harm through the

 violation of his rights against age discrimination, for which there is no adequate remedy at law.

        86.     Defendants’ age-discriminatory behavior towards Plaintiff was knowing and

 willful, or in reckless disregard of the law entitling him to punitive damages.

        87.     Plaintiff has been made to suffer mental anguish and emotional distress, loss of

 employment and future employment opportunities, and loss of wages and benefits, as the direct

 and proximate result of Defendants’ violation of his civil rights as alleged herein. Plaintiff is

 reasonably certain to continue to suffer these damages in the future.

        88.     Plaintiff is entitled to damages, including actual damages, compensatory

 damages, liquidated damages, and to recover reasonable attorneys’ fees, litigation expenses

 and costs.

                                       PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays for damages in an amount to be determined at trial,

together with interest, cost of suit, attorneys’ fees and all such other relief as the court deems

just and proper which include:


              a. Declare that the aforementioned practices and actions of Defendants constitute

                  unlawful employment practices in violation of the ADEA and FCRA;

              b. Award Plaintiff all lost wages, past and future, and other monetary damages to

                  which he is entitled to including interest;

              c. Award Plaintiff compensatory damages in whatever amount he is found to be

                  entitled;

              d. Award Plaintiff an equal amount of liquidated damages in whatever amount

                  he is found to be entitled;



                                                10
Case 3:19-cv-01467-HES-PDB Document 1 Filed 12/20/19 Page 11 of 11 PageID 11


              e. Award Plaintiff punitive damages in whatever amount he is found to be

                  entitled;

              f. Award of interest, costs and reasonable attorneys and expert witness fees;

              g. Award of equitable relief, declaratory relief, and any and all further relief that

                  this Court determines to be just and appropriate or available pursuant to

                  statutes cited herein or otherwise.


                                             JURY DEMAND


       Plaintiff demands trial by jury on all issues so triable as a matter of right by jury.



Dated this 20th day of December, 2019.

                                              Respectfully submitted,

                                              MORGAN & MORGAN, P.A.

                                              s/ Paul M. Botros
                                              Paul M. Botros, Esquire
                                              FL Bar No.: 063365
                                              MORGAN & MORGAN, P.A.
                                              8151 Peters Road, Suite 4000
                                              Plantation, FL 33324
                                              Tel: 954-327-5352
                                              Fax: 954-327-3017
                                              E-mail: pbotros@forthepeople.com

                                              Trial Counsel for Plaintiff




                                                 11
